DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because figure 2 & 4 are missing labels for figure 2, reference # 207, 211, 216, 219, & 224 and figure 4, reference # 405, 406, & 410.  (See MPEP 608.02(b) ¶ 6.22)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 25 depends on cancelled claim 1.  However, based on the other claims, it appears that this is an apparent typo and claim 25 should depend on claim 16 not claim 1.  For compact prosecution, the Examiner is interpreting “of claim 1” in claim 25, lines 1-2, as -- of claim 16 --.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 26, 27, & 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gataric et al. (US Patent No. 5,949,210).  
Regarding claim 16
	Gataric teaches a control system (See figures 2 & 4) for generating an output demand signal (See figure 2, between ref # 32 & 34) from an input error signal, (See figure 2, ref # 14/error) the control system (See column 2, lines 20-43 & figure 2) comprising: a first circuit (See figure 2, ref # 20) for receiving the input error signal (See figure 2, ref # error/20i) and maximum and minimum values (See figure 2, ref # 20UL & 20ll) defining first permitted limits, (See figure 2, ref # 22 & 24) the first circuit (See figure 2, ref # 20) arranged to operate on the input error signal (See figure 2, ref # error/20i) to produce a first output signal (See figure 2, ref # 20o) having a value which lies within the first permitted limits; (See column 2, lines 43-55 & figure 2, ref # 22 & 24) a second circuit (See figure 2, ref # 26) for receiving the input error signal (See figure 2, ref # error/18o) and maximum and minimum values (See figure 2, ref # 26UL & 26ll) defining second permitted limits, the second circuit (See figure 2, ref # 26) arranged to operate on the input error signal (See figure 2, ref # error/18o) to produce a second output signal (See figure 2, ref # 26o) having a value which lies within the second permitted limits; (See column 2, lines 56-67, column 3, lines 1-17, & figure 2, ref # 26UL & 26ll) a calculator circuit (See figure 2, ref # 28 & 30) for receiving the maximum and minimum values (See figure 2, ref # 22 & 24) defining the first permitted limits and the first output signal, (See figure 2, ref # 20o) the calculator circuit (See figure 2, ref # 28 & 30) arranged to calculate a difference between the o) to determine the second permitted limits; (See figure 2, ref # 26UL & 26ll) and a summing circuit (See figure 2, ref # 32) for summing the first and second output signals (See figure 2, ref # 20o & 26o) to produce an output demand signal.  (See column 3, lines 18-29 & figure 2, between ref # 32 & 34)  

Regarding claim 26
	The operation of the apparatus of claim 16 meets the limitation of the method of claim 26.   

Regarding claim 27
	Gataric teaches including generating the input error signal (See figure 2, ref # 14/error) by subtracting a measured value (See figure 2, ref # 14i2) of a control parameter from a demanded value (See figure 2, ref # 14i1) of the control parameter.  (See column 2, lines 20-43 & column 6, lines 51-63)  

Regarding claim 28
	The operation of the apparatus of claim 16 meets the limitation of the method of claim 28.   
	Gataric further teaches a computer program product including one or more non-transitory machine-readable mediums having instructions encoded thereon that when executed by one or 4Docket No.: BAE.XA5090US Preliminary Amendment more processors cause a process to be carried out for generating an   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-25 & 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gataric et al. (US Patent No. 5,949,210) as applied to claims 16 & 28 above, and further in view of Diamond et al. (US Patent No. 4,420,808).  
Regarding claims 22, 23, 32, & 33
	Gataric teaches the control system for a motor.  (See figures 2 & 4)  

	However, Diamond teaches an inceptor system (See figures 1, 2, & 4, ref # 12) for an aircraft (See column 1, lines 10-20) including the control system (See column 1, lines 10-20) wherein the input error signal is a velocity error signal in respect of the inceptor.  (See column 5, line 61 – column 6, line 12, & figures 1, 2, & 4, ref # 12)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an inceptor system for an aircraft including the control system wherein the input error signal is a velocity error signal in respect of the inceptor as taught by Diamond in the control system of Gataric, since it is well-known to use control systems for motors that are used with inceptor systems of aircraft.  

Regarding claims 24, 25, 34, & 35
	Gataric teaches the control system for a motor.  (See figures 2 & 4)  
	Gataric is silent about an aircraft comprising an inceptor system including the control system wherein the input error signal is a velocity error signal in respect of the inceptor.  
	However, Diamond teaches an aircraft (See column 1, lines 10-20) comprising an inceptor system (See figures 1, 2, & 4, ref # 12) including the control system (See column 1, lines 10-20) wherein the input error signal is a velocity error signal in respect of the inceptor.  (See column 5, line 61 – column 6, line 12, & figures 1, 2, & 4, ref # 12)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an aircraft comprising an inceptor system including the control .  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gataric et al. (US Patent No. 5,949,210) as applied to claim 28 above, and further in view of Zook (Pub No. US 2007/0057512 A1).  
Regarding claim 29
	Gataric teaches a computer program product.  (See column 6, lines 51-63 & column 10, lines 16-25)  
	Gataric is silent about wherein the one or more non- transitory machine-readable mediums include one or more of a hard disk, a CD-ROM, an optical storage device, a magnetic storage device, a Read Only Memory, a Programmable Read Only Memory, an Erasable Programmable Read Only Memory, an Electrically Erasable Programmable Read Only Memory, and/or a Flash memory.  
	However, Zook teaches wherein the one or more non- transitory machine-readable mediums include one or more of a hard disk, a CD-ROM, an optical storage device, a magnetic storage device, a Read Only Memory, a Programmable Read Only Memory, an Erasable Programmable Read Only Memory, an Electrically Erasable Programmable Read Only Memory, and/or a Flash memory.  (See paragraph 0012)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a computer program product wherein the one or more non- .  


Allowable Subject Matter
Claims 17-21, 30, & 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 17, 
	The prior art does not disclose or suggest the claimed “a second calculator circuit for receiving the maximum and minimum values defining the first permitted limits and the output of the first summing circuit, the second calculator circuit arranged to calculate a difference between the maximum and minimum values defining the first permitted limits and the value of the output of the first summing circuit to determine the third permitted limits; and a second summing circuit for summing the third output signal with the output of the first summing circuit to produce an output demand signal” in combination with the remaining claim elements as set forth in claim 17.  
	Regarding claim 20, 

	Regarding claim 21, 
	The prior art does not disclose or suggest the claimed “wherein the Nth control path includes a second calculator circuit which calculates revised permitted limits based on limits remaining when all contributions from preceding paths have been subtracted from the values defining the first permitted limits; and a second summing circuit for summing the output of the Nth control path with the sum of the outputs of the preceding paths” in combination with the remaining claim elements as set forth in claim 21.  
	Regarding claim 30, 
	The prior art does not disclose or suggest the claimed “receiving the maximum and minimum values defining the first permitted limits and the output demand signal, and calculating a difference between the maximum and minimum values defining the first permitted limits and the value of the output demand signal to determine the third permitted limits; and summing the third output signal with the output demand signal to produce a further output demand signal” in combination with the remaining claim elements as set forth in claim 30.  
	Regarding claim 31, 
	The prior art does not disclose or suggest the claimed “in an Nth path, calculating revised permitted limits based on limits remaining when all contributions from preceding paths have been subtracted from the values defining the first permitted limits; and summing the output of h control path with the sum of the outputs of the preceding paths” in combination with the remaining claim elements as set forth in claim 31.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Antraygue (Pub No. US 2016/0214704 A1) discloses an aircraft, an inceptor system, an inceptor, a control system & method, a computer, a non-transitory machine-readable medium, memory, processors, a first, second, and third circuit, a first and second calculator circuit, and a first and second summing circuit.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647